Per Curiam.

The set-off claimed by Fowler cannot be allowed; for it would be manifestly unjust. The assignment by King to Ives was for a valuable consideration ; and Fowler having had notice that it was about to be made, should have given notice of his counter demand against King, in season to prevent Ives from giving up his remedy upon execution. Instead of which he was silent not only then, but on the day when the assignment was made, having had previous notice for a week. Further, after formal notice that the assignment was actually made, he does not object, but conceals his intention, until a suit is commenced against him and the other defendants by Ivts. This conduct must be considered in equity, as a waiver of any right to set off, and an acquiescence in the. assignment.